Citation Nr: 0104288	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as due to exposure to asbestos during active service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from October 1942 to January 
1946, and from February 1940 to February 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the new law eliminates the requirement for a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board finds that, in light of the enhanced requirement to 
provide a VA medical examination or obtain a medical opinion, 
provided by the VCAA, additional development is required to 
properly resolve the issue on appeal.  The veteran's DD 214 
reflects that his occupational specialty was marine fireman.  
The veteran has testified that his duties in service involved 
exposure to asbestos when he insulated steam pipes in the 
engine room of a ship.  For the purpose of initial review of 
the evidence, the Board will assume, without deciding, that 
the history provided by the veteran is accurate.  The Board 
notes, however, that there is conflicting evidence with 
respect to whether or not the veteran has a pulmonary 
disability which resulted from the reported exposure to 
asbestos.  A private medical report dated in January 1999 
from Dominic Gaziano, M.D., shows that the veteran gave a 
history of exposure to asbestos both in service and after 
service.  His postservice exposure to asbestos was from 1952 
to 1953 as a fireman on steam locomotives and from 1953 to 
1975 as a machinist and a millwright.  Dr. Gaziano conducted 
an examination and reviewed a chest X-ray report of January 
1999 and concluded that, to a reasonable degree of medical 
certainty, the veteran had asbestosis.  Similarly, a VA 
pulmonary clinic record dated in March 1999 includes a 
diagnosis of probable asbestosis based on exposure, 
restriction of PFT's, and chest X-ray showing irregular 
opacities.  The chest X-ray report referred to in the VA 
pulmonary cliniuc record was the same X-ray report relied 
upon by Dr. Gaziano.  It was noted that a chest X-ray done at 
a VA facility was not available for review.  

On the other hand, the report of a respiratory examination 
conducted by a VA examiner in June 1999 shows that the 
examiner concluded that asbestosis was the least likely cause 
of the veteran's respiratory condition, and that the 
veteran's respiratory problems were due to chronic 
obstructive pulmonary disease caused by smoking and, also, 
due to volume overload secondary to a heart condition.  The 
examiner stated that multiple X-rays done at the VA had been 
negative for active pulmonary pathology.  It appears that the 
VA examiner did not review the actual chest X-rays, but only 
had access to the radiology reports.

The Board notes that neither the private medical report nor 
the VA records contains an explanation of the criteria 
required for a diagnosis of asbestosis.  The Board also notes 
that the VA examiner did not offer an explanation as to why 
he disagreed with the opinion by the private physician.  
Therefore, the Board finds that additional development is 
required to resolve the conflicting diagnoses.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify the names and addresses 
of all medical care providers who have 
treated him for any respiratory disorder 
since he was seen by Dr. Gaziano in 
January 1999.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of all such clinical 
records.  In the event that any 
identified records are not obtained, the 
RO should comply with the notice 
provisions of the VCAA.

2.  The veteran should then be afforded a 
VA respiratory examination by a pulmonary 
specialist.  The claims folder should be 
made available to the examiner for 
review.  The examination should include a 
chest X-ray.  The radiology report and 
the actual chest X-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether any abnormality which is found 
on examination and/or on X-ray is 
attributable to exposure to asbestos.  In 
particular, the examiner should state 
whether asbestosis is present.  If the 
examiner concludes that asbestosis is not 
present, the examiner should offer 
comments regarding why he or she 
disagrees with the diagnosis of 
asbestosis which was rendered by a 
private physician, Dominic Gaziano, M.D., 
in a medical report dated in January 
1999.  If the VA examiner concludes that 
asbestosis is present, the examiner 
should offer an opinion as to whether it 
is at least as likely than not (a 50 
percent or more likelihood) that 
asbestosis is due to the claimed exposure 
to asbestos during active service from 
October 1942 to January 1946 and from 
February 1948 to February 1950, as 
opposed to postservice exposure to 
asbestos, cigarette smoking, heart 
disease, or some other cause or causes.  
An explanation as to the criteria for a 
diagnosis of asbestosis should be 
provided.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


